DETAILED ACTION
     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballai et al. (U.S. Patent Application Publication 2013/0205336).
	Referring to claim 1, Ballai discloses a display configured to display video (see display 210 in Figure 2B and Paragraph 0041), a user input interface configured to receive a search command (see Figure 2B and Paragraphs 0026 and 0041), a controller configured to obtain video scene information at a time point when the search command is received (see Figure 2B and Paragraphs 0026, 0052 and 0064) and a network interface configured to receive information about a product included in the video scene at a time point when the search command is received, based on the scene information (see Figure 2B and Paragraphs 0036 and 0044).
	Ballai also discloses that the display is configured to display a search result screen including a product icon representing the product (see Paragraph 0044).

	Referring to claim 2, Ballai discloses receiving information about a person included in the video scene and display the product icon for each person (see Paragraph 0047 for the scene-indexed product information 170 having the name of an actor wearing a piece of clothing and Paragraph 0066 for sending information 170 from the server and receiving information 170 at the client device).

	Referring to claim 4, Ballai discloses displaying a related product icon representing a product similar to the selected product when a select command for selecting the product icon is received (see Paragraph 0026).

	Referring to claim 5, Ballai discloses displaying a web icon for accessing a website for purchasing the selected product when a select command for selecting the product icon is received (see Paragraph 0039). 

	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Clarke et al. (U.S. Patent Application Publication 2013/0014155).
Referring to claim 3, Ballai discloses all of the limitations in claim 2, but fails to teach displaying a person icon representing each person appearing in the video scene based on the information about the person and displaying a product icon related to a selected person when a select command for selecting the person is received.
Clarke discloses displaying a person icon representing each person appearing in the video scene based on the information about the person and displaying a product see Paragraphs 0096-0099).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product placement and presentation system, as taught by Ballai, using the actor/product display and selection functionality, as taught by Clarke, for the purpose of enhancing or supplementing the presentation of content, such as provided by movies and programs, with metadata information regarding the events that occur as part of the content being watched (see the bottom of Paragraph 0024 of Clarke).


  Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Lee (U.S. Patent Application Publication 2012/0066619).
Referring to claim 6, Ballai discloses all of the limitations in claim 1, as well as transmitting a website address for purchasing a selected product to a mobile device when a select command for selecting the product icon is received and transmitting the website address to the mobile device when a select command for selecting the mobile icon is received (see Paragraphs 0029-0030), but fails to teach displaying a mobile icon that initiates the transfer of the URL to the mobile device.
Lee discloses displaying a mobile icon that initiates the transfer of the URL to the mobile device (see Figure 2, Figure 4 and Paragraphs 0035-0037, 0049-0057 and 0064).
see Paragraph 0007 of Lee).

Claim 7 corresponds to claim 6, wherein Lee discloses transmitting the website address to the mobile device located within a set distance from the display using Bluetooth (see Paragraph 0069 in conjunction with Paragraph 0064).
Ballai and Lee fail to disclose the use of BLE.
The Examiner takes Official Notice that Bluetooth low energy can be used to transmit website data to mobile devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the transfer of a URL to the mobile device, as taught by Ballai and Lee, using Bluetooth, as taught by the Examiner’s statement of Official Notice, for the purpose of providing a Bluetooth protocol that provides low power consumption, long standby time and uninterrupted broadcast state.

Claim 8 corresponds to claim 6, wherein Lee discloses transmitting the website address to the mobile device located within a set distance from the display using Bluetooth (see Paragraph 0069 in conjunction with Paragraph 0064).

The Examiner takes Official Notice that a user can receive website address data by inputting the phone number of a mobile device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the transfer of a URL to the mobile device, as taught by Ballai and Lee, using the mobile devices phone number entry, as taught by the Examiner’s statement of Official Notice, for the purpose of allowing a user to easy link his/her mobile phone device to allow transfer of different types of data.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Cassidy et al. (U.S. Patent Application Publication 2012/0296739).
Referring to claim 9, Ballai discloses all of the limitations of claim 1, but fails to teach displaying a shopping cart icon for adding a selected product to a shopping cart when a select commend for selecting the product icon is received.
Cassidy discloses displaying a shopping cart icon for adding a selected product to a shopping cart when a select commend for selecting the product icon is received (see Figure 2-4 and Paragraph 0070).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as see Paragraph 0006 of Cassidy).

Claim 10 corresponds to claim 9, wherein Cassidy also discloses displaying the product added to the shopping cart for each video when a display command for displaying a shopping cart screen is received (see Paragraph 0070).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Kansara et al. (U.S. Patent Application Publication 2015/0319506).
Referring to claim 11, Ballai discloses all of the limitations of claim 1, but fails to teach receiving information about music included in the video scene and displaying information about the music on the search result screen.
Kansara discloses receiving information about music included in the video scene and displaying information about the music on the search result screen (see Paragraph 0089).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as taught by Ballai, using the music recognition functionality, as taught by Kansara, for the see Paragraph 0002 of Kansara).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Cassidy et al. (U.S. Patent Application Publication 2012/0117620).
Referring to claim 12, Ballai discloses all of the limitations of claim 1, but fails to teach displaying a music recognition icon on the search result screen and when a select command for selecting the music recognition icon is selected, recognize a sound through a microphone provided in a remote control device and display music information.
Cassidy discloses displaying a music recognition icon on the search result screen and when a select command for selecting the music recognition icon is selected, recognize a sound through a microphone provided in a remote control device and display music information (see Figure 10 and Paragraph 0097).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as taught by Ballai, using the music recognition functionality, as taught by Cassidy, for the purpose of providing a media application on the mobile communication device to perform media management and playback (see Paragraph 0010 of Cassidy).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Itabashi (U.S. Patent Application Publication 2006/0015912).
Referring to claim 13, Ballai discloses all of the limitations of claim 1, but fails to teach receiving information about a place included in the video scene and displaying information about the place on the search result screen.
Itabashi discloses receiving information about a place included in the video scene and displaying information about the place on the search result screen (see Paragraphs 0143-0145).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as taught by Ballai, using the location identification and display functionality, as taught by Itabashi, for the purpose of allowing a user to rapidly acquire information relating to a place which is being introduced in the broadcast program being broadcast in the travel program (see Paragraph 0133 of Itabashi).

Claim 14 corresponds to claim 13, wherein Itabashi further discloses that the information about the place includes address information (see Paragraph 0146).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Santiago (U.S. Patent Application Publication 2018/0357317).

Santiago discloses the search result includes a video area including the video and a search information area including the product icon (see Figure 3 and Paragraph 0059).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as taught by Ballai, using the display layout, as taught by Santiago, for the purpose of providing a more robust and scalable solutions for implementing an AI engine to search for content of a video stream (see Paragraph 0005 of Santiago).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


March 8, 2022